FILED
                            NOT FOR PUBLICATION
                                                                            JAN 17 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ADAN PRIETO-CORTEZ,                              No. 16-72048

              Petitioner,                        Agency No. A095-804-565

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 9, 2019**
                               Pasadena, California

Before: GRABER and WARDLAW, Circuit Judges, and ROBRENO,*** District
Judge.

      On June 23, 2016, Petitioner Adan Prieto-Cortez filed a petition in this court

seeking review "from the decision of the District Director denying his request for a

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Eduardo C. Robreno, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
stay, pending the adjudication of his DACA application." At that time, no final

order of removal existed and nothing was pending before the Board of Immigration

Appeals ("BIA"). Petitioner later filed a motion to reopen with the BIA, which the

BIA denied. Petitioner did not file a petition for review from the BIA’s decision.

He now asks us to construe his original petition for review from the District

Director’s decision as a timely petition for review from the BIA’s later denial of

his later motion to reopen. We decline to do so.

      Even assuming that we were to adopt the view—taken by some but not all of

our sister circuits1—that a premature petition for review could "ripen," that concept

does not apply when a different decision-maker and a substantively different issue

are involved. The earlier petition is not effective to obtain review of a decision not

yet made, in a proceeding not yet even set in motion.

      Petition DISMISSED.




      1
        See Abdisalan v. Holder, 774 F.3d 517, 527 & n.9 (9th Cir. 2015) (en
banc) (noting the circuit split and that the issue remains open in this court).
                                           2